Citation Nr: 0534061	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  A transcript of that 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).    

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In his October 2003 statement, the veteran provided 
the requisite specific information necessary to verify the 
occurrence of two described in-service stressors.  However, 
the RO has not made any attempt to verify those stressors.  
In order to address this deficiency, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  It 
should provide that office with a copy of 
the veteran's DD Form 214, his personnel 
file, and copies of the veteran's 
correspondence describing his in-service 
stressors.  For the relevant time period, 
from January 1969 to May 1969, the 
veteran was assigned to HHB 6th 
Battalion, 84th Artillery.  

The RO should ask USASCURR to attempt to 
verify the following stressors: 

(a) Receipt of incoming rocket and mortar 
fire at LZ Sandy from February 15, 1969 
to March 15, 1969, resulting in the 
explosion of an artillery gun with 
several dead and wounded personnel; and 

(b) Receipt of rocket fire while in a 
water convoy from LZ Sandy in March 1969, 
resulting in dead or wounded personnel.    

2.  After receiving a response from 
USASCURR, the RO should determine whether 
any alleged in-service stressor has been 
verified.  If so, the RO should arrange 
for a psychiatric examination to 
determine whether the veteran's currently 
diagnosed PTSD is related to any verified  
in-service stressor.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  Any 
opinion concerning the etiology of the 
PTSD should include a complete 
explanation.  If the examiner is unable 
to offer the requested opinion without 
resorting to speculation, the examination 
report should so state.  

3.  After completing any additional 
necessary development, and complying with 
all notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO should readjudicate the issue of 
service connection for PTSD.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

